EXHIBIT 10.28

Silgan Holdings Inc.

2004 Stock Incentive Plan

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

 

--------------------------------------------------------------------------------

(Employee)

Date of Grant:                                                     

Restricted Stock Units:             

RESTRICTED STOCK UNIT AGREEMENT made in Stamford, Connecticut, between Silgan
Holdings Inc. and                                                      .

1. Grant of Award. The Company has granted you                      Restricted
Stock Units, subject to the provisions of this Agreement. The Company will hold
the Restricted Stock Units in a bookkeeping account on your behalf until they
are paid or are forfeited or cancelled.

2. Payment Amount. Each Restricted Stock Unit represents the equivalent of one
(1) Share of common stock of the Company.

[3. Performance Measures. These Restricted Stock Units are intended to be
“performance-based compensation”, as that term is used in Section 162(m) of the
Internal Revenue Code (the “Code”), and have been granted to you [as a result
of] [subject to] the attainment by the [Company] [Subsidiary of the Company] [of
the minimum level] of the Performance Criteria [previously set] [fixed and
established for this grant] by the Compensation Committee (the “Committee”), [at
a meeting duly held on                     ] [by resolution dated
                    ] for the Performance Cycle beginning on
                     and ending on                     , as the same shall be
certified by the Committee following the end of such period. [This Agreement and
the grant of these Restricted Stock Units hereunder shall be cancelled and be
null and void unless the [Company] [Subsidiary of the Company] attains the
minimum level of such Performance Criteria for such Performance Cycle as so
fixed and established for this grant by the Committee.]]*

4. Vesting. [The restrictions on your Restricted Stock Units will lapse
incrementally and your Restricted Stock Units will vest as follows:

 

Years from
Date of Grant

 

Vesting Percentage

1

    20%

2

    40%

3

    60%

4

    80%

5

  100%

--------------------------------------------------------------------------------

*Include as applicable if grant is performance-based.

 



--------------------------------------------------------------------------------

Your vested rights will be calculated on the anniversary of the Date of Grant.
No partial credit will be given for partial years of employment.] [The
restrictions on your Restricted Stock Units will lapse and all of these
Restricted Stock Units will vest at once on                         .]** If your
employment with the Company (or any Subsidiary thereof) terminates before your
Restricted Stock Units are [fully] vested, except in the event of a Change in
Control, unvested Restricted Stock Units will immediately be forfeited, and your
rights with respect to these Restricted Stock Units will end.

5. Form of Payment. Vested Restricted Stock Units will be settled in Shares.

[6. Dividend Equivalents. Each Restricted Stock Unit carries with it a right to
dividend equivalents, entitling you to be credited with an amount equal to all
cash dividends paid on one Share of common stock of the Company while the
Restricted Stock Unit is outstanding and until the Restricted Stock Unit vests,
subject to this Section 6. You will be credited with such amounts of dividend
equivalents in respect of each Restricted Stock Unit, provided that such
Restricted Stock Unit was outstanding on, and had not vested prior to, the
applicable record date for such cash dividend. All such amounts of dividend
equivalents credited to you in respect of each Restricted Stock Unit will be
paid to you upon the vesting of such Restricted Stock Unit. In the event that
any Restricted Stock Unit does not vest and is forfeited, all such amounts of
dividend equivalents credited to you in respect of such Restricted Stock Unit
shall be likewise forfeited by you. Such amounts of dividend equivalents
credited to you in respect of unvested Restricted Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms of this
Agreement.]***

[7. Deferral of Delivery.

(a) If you would like to defer delivery of all Shares to a date subsequent to
the date of vesting of the Restricted Stock Units, you may make a written
request to the Committee for deferral, including a suggested delivery date no
earlier than 6 years and no later than 15 years following the Date of Grant.
This request must be made within 30 days after the Date of Grant. The Committee
may, in its sole discretion, determine whether to permit deferral of delivery in
the manner requested. If the Committee does not accept your suggested delivery
date, then you will be notified of this decision in writing and your Shares will
be delivered to you as your Restricted Stock Units vest. If the Committee
accepts your proposal, subject to Section 8 hereof, you will be bound by the
deferred delivery date, unless the deferral period is extended as provided in
(b).

(b) If your deferral period expires prior to the termination of your employment
with the Company and you would like to extend your deferral period, you may, at
least 13 months prior to the date on which your initial deferral period is
scheduled to expire, make a written request to the Committee for an extension of
the deferral period, including a revised delivery date no later than 30 years
following the Date of Grant. The Committee may, in its sole discretion,
determine whether to permit deferral of delivery in the manner requested. If the
Committee does not accept your proposed revised delivery date, you will be
notified of this decision in writing and the Shares will be delivered to you at
the end of the initial deferral period. If the Committee accepts your proposal,
subject to Section 8 hereof, you will be bound by the revised delivery date,
which may not be revoked.

(c) Under no circumstances may a deferral period be extended more than once.

(d) Notwithstanding the foregoing, the Committee may, in its discretion,
distribute Shares from your deferral account prior to the expiration of your
deferral period in the event you have an unforeseeable emergency. An
“unforeseeable emergency” for this purpose is an unanticipated emergency caused
by an event beyond your control that would result in severe financial hardship
if the distribution were not permitted. Emergency distributions will be limited
to the amount necessary to satisfy the financial hardship.

 

--------------------------------------------------------------------------------

**Include applicable vesting provisions.

***Include if dividend equivalents is applicable.

 

2



--------------------------------------------------------------------------------

(e) Except as otherwise determined by the Committee, in its sole discretion, you
will be paid a Dividend Equivalent in an amount equal to any cash dividends paid
by the Company upon one Share of common stock for each vested Restricted Stock
Unit credited to your deferral account. Dividend Equivalents will be paid to you
in cash as soon as practicable after dividends are distributed to stockholders.

(f) All deferral elections and distributions from your deferral account will be
subject to applicable law, including changes in law affecting outstanding
deferral elections. The Committee has the authority to modify outstanding
deferral elections to the extent necessary to comply with changes in applicable
law.]****

[8. Termination of Employment. If your employment with the Company (or any
Subsidiary thereof) terminates for any reason (including in the event of your
Retirement, death or Disability), Shares on any deferred vested Restricted Stock
Units will be distributed to you as soon as practicable following such
termination. If you are deceased, the Company will make a distribution to your
estate only after the Board of Directors has determined that the payee is the
duly appointed executor or administrator of your estate.]****

9. Change in Control. In the event of a Change in Control, the vesting of any
unvested Restricted Stock Units [and the distribution of any Shares on
Restricted Stock Units credited to your deferral account]**** will be in
accordance with the terms of the Plan.

10. Withholdings. The Company will have the right, prior to the issuance or
delivery of any Shares on your Restricted Stock Units, to withhold or demand
from you the amount necessary to satisfy the applicable tax requirements. Your
withholding obligations will be satisfied through the withholding by the Company
of Shares that otherwise would be issued to you on your Restricted Stock Units,
unless you have notified the Company in writing at least 3 days prior to any
date you are to receive Shares on your Restricted Stock Units that you will
otherwise satisfy your applicable withholding tax obligations in cash. The
Shares will be valued at their Fair Market Value as of the date when the Shares
would otherwise be issued to you. Only full Shares may be used to satisfy your
withholding tax obligations. If the legally required minimum tax withholding
would result in a fractional Share being withheld, the withholding amount will
be rounded up so that a full Share may be withheld instead. [For any dividend
equivalents paid pursuant to Section 6 hereof, the Company will also have the
right to withhold amounts necessary to satisfy applicable withholding tax
requirements in respect thereof.]***

 

11. Transfer of Award. You may not transfer any interest in your Restricted
Stock Units, except by will or the laws of descent and distribution. Any other
attempt to dispose of your interest in Restricted Stock Units will be null and
void.

12. Adjustments. In the event of any subdivision of the common stock of the
Company, a declaration of a dividend payable in Shares, or a combination or
consolidation of the outstanding common stock (by reclassification or
otherwise), the Committee will make appropriate adjustments to the number and
kind of Shares covered by the Restricted Stock Units and other relevant
provisions, to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by the Restricted Stock
Units. Any such determinations and adjustments made by the Committee will be
binding on all persons.

13. Restrictions on Distribution of Shares. The Company will not be required to
deliver any Shares until all applicable federal and state laws and regulations
and all applicable national securities exchange or national securities
association rules have been complied with and all legal matters in connection
with the issuance and delivery of the Shares have been approved by counsel of
the Company.

14. Disposition of Securities. By accepting the Award and signing this
Agreement, you acknowledge that you have read and understand the Company’s
policy on, and are aware of and understand your obligations under federal
securities laws with respect to, trading in the Company’s securities. The
Company

--------------------------------------------------------------------------------

***Include if dividend equivalents is applicable.

****Include if deferral is applicable.

 

3



--------------------------------------------------------------------------------

will have the right to recover, or receive reimbursement for, any compensation
or profit you realize on the disposition of Shares received for Restricted Stock
Units to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws. If you are an “affiliate” of the Company, you
may dispose of any Shares paid on your Restricted Stock Units only pursuant to
an effective registration statement under the Securities Act of 1933 or an
exemption or exclusion from the registration requirement.

15. Plan Terms Govern. The grant of Restricted Stock Units, the settlement of
Restricted Stock Units in Shares, and the disposition of such Shares are subject
to the provisions of the Plan and any rules that the Committee may prescribe.
The Plan document, as may be amended from time to time, is incorporated into
this Agreement. Capitalized terms used in this Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Agreement. In the event of
any conflict between the terms of the Plan and the terms of this Agreement, the
Plan will control. By accepting the Award, you acknowledge receipt of the Plan,
as in effect on the date of this Agreement.

16. Personal Data. To comply with applicable law and to administer the Plan and
this Agreement properly, the Company and its agents may hold and process your
personal data, including your home address, Social Security number (or
applicable equivalent), employment status, hire date and termination date. By
accepting the Award, you expressly consent to the use of this data by the
Company and its agents and to the transfer of this data outside the country in
which you perform services or reside. The Company will use its best efforts to
safeguard the confidentiality of this data.

17. Limitations. Nothing in this Agreement or the Plan gives you any right to
(i) continue in the employ of the Company, any of its Subsidiaries or any of its
Affiliates or interfere in any way with the right of the Company, any of its
Subsidiaries or any of its Affiliates to terminate your employment at any time
or (ii) receive future grants of Restricted Stock Units or any other Awards. The
grant of Restricted Stock Units under this Agreement is deemed to be a voluntary
benefit. Distribution of Shares on your Restricted Stock Units is not secured by
a trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this Award or
the account established on your behalf. You have no voting rights or other
rights as a stockholder of the Company pursuant to the Restricted Stock Units
until Shares are actually distributed to you.

18. Incorporation of Other Agreements. This Agreement and the Plan constitute
the entire understanding among you, the Company, its Subsidiaries and its
Affiliates regarding the Restricted Stock Units. This Agreement supersedes any
prior agreements, commitments or negotiations concerning the Restricted Stock
Units.

19. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

4



--------------------------------------------------------------------------------

By accepting this Award and signing below, you confirm the following:

(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement and the Plan; and

(ii) you understand and agree that this Agreement and the Plan constitute the
entire understanding among you, the Company, its Subsidiaries and its Affiliates
regarding the Award, and that any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are replaced and superseded.

 

SILGAN HOLDINGS INC.

By:       

Name:

 

Title:

 

EMPLOYEE

   

(Signature)

   

(Print Name)

   

(Address)

   

(City, State, Zip or Postal Code)

   

(Country)

   

(Social Security Number, or applicable equivalent)

 

5